department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr tep t3 uniform issue list keeekkerekerereeeerreeeee kekkekerkeeeeererereeeeuerereee harkekkkekekkerrekkerer legend taxpayer a rekkekekreeerereerekeeee financial entity b hkkkkeekkekeekrerereeeereeerereerkeerkerkrerrrerrreree advisor c krkrkkkrereerererer property d property e property f ira ira y amount amount amount kekkekekekerekrkereekeeereerekekkeeereeer hkekkeekekeekkeeereeerereererekereeee hrkkkrrkeeiiikekerirereereriiahr iaai - hrrakekkkkkererekrereeekeerereerekerereerererrerereereeee hhkkkekkeereekeeeerkerekeekereerkeerereereerererekerereerrerek krekkekkekerkerrerkreeeereerekekkekererkereererer _ kkkkkkkeekkeerererkererekeeerereeeereeereeererererrereee rekkererekrererererre ree re re reeerer ee rerererrerererereeeere kkkkeekkekekkreeererererereererekek thee ree kerrrrreke rrr re rir dear page this is in response to your request dated date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a arranged for a transfer of amount from taxpayer's ira x as well as a transfer of amount from ira y to financial entity b believing such transfers to be trustee-to-trustee transfers to a new individual_retirement_account ira established with financial entity b taxpayer a asserts that he was prevented from accomplishing a trustee-to-trustee transfer or a rollover of these distributions due to fraud on the part of financial entity b and advisor c in taxpayer a engaged in discussions with advisor c the president of financial entity b about investing some of taxpayer a’s ira assets in real_estate advisor c told taxpayer a that he would need to create a self-directed real_estate ira which would then invest in real_estate through a limited_liability_company advisor c told taxpayer a that financial entity b was providing custodial services to other self-directed real_estate iras and that it could do the same for taxpayer a taxpayer a entered into an investment management agreement for self- directed real_estate ira with financial entity b dated date under this agreement financial entity b would serve as a custodian and could receive assets through an ira rollover or a contribution to an ira financial entity b would also charge annual fees for its services as custodian of self-directed real_estate ira assets advisor c also sent taxpayer a forms to fill out and sign to begin the setup of his ira advisor c then assisted taxpayer a in establishing the taxpayer a real_estate ira llc which was formed for the purpose of holding_real_estate purchased with funds from taxpayer a’s new ira on date at taxpayer a’s direction the custodian of ira x issued a check for amount from ira x made payable to financial entity b f b o taxpayer a which was intended to be a trustee-to-trustee transfer to taxpayer a’s new ira at financial entity b taxpayer a received a confirmation of deposit showing that this amount had been credited to your self-directed real_estate ira account page on date at taxpayer a’s direction the custodian of ira y issued a check for amount from ira y to taxpayer a's account at financial entity b also intended to be a trustee-to-trustee transfer the amounts transferred from ira x and ira y to taxpayer a’s account at financial entity b totaled in the aggregate amount used to purchase properties d e and f taxpayer a real_estate ira llc these amounts were the properties were purchased by the following the purchase of properties d e and f taxpayer a received quarterly statements describing taxpayer a’s account with financial entity bas an ira account the statements included properties d e and f as assets of the account despite these representations financial entity b was not qualified to serve as a custodian of an ira and had not actually established a qualifying ira in date advisor c was charged with securities fraud and mail fraud under federal_law taxpayer b learned that he was one of several similarly- situated individuals affected by what the court later characterized as a massive ponzi scheme by advisor c advisor c pled guilty to the fraud charges and agreed to forfeit to the federal government his interest in numerous properties including those which financial entity b had represented it held as an ira custodian properties d e and f were among the properties advisor c agreed to forfeit to the government individuals whose property had been held by financial entity b in what it had represented were ira accounts challenged the government's right to take such property through forfeiture prolonged litigation then ensued ultimately in date the court rejected the government's claim that such properties were subject_to forfeiture and removed them from the forfeiture order taxpayer a filed this request promptly after issuance of the court’s order based on these facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the date distribution of amount from ira x and the date distribution of amount from ira y sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner _ provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use page of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred revrul_78_406 1978_2_cb_157 provides in general that the direct transfer of funds from one ira trustee to another ira trustee does not result in such funds being treated as paid or distributed to the participant and such transfer is not a rollover_contribution sec_408 of the code defines an individual_retirement_account as a_trust that meets certain conditions including the requirement that the trustee of the trust must be a bank as defined in sec_408 of the code or other person who demonstrates to the satisfaction of the secretary that the manner in which he will administer the account will be consistent with the requirements of such section sec_408 provides that a custodial_account may be treated as a_trust if the custodian meets those requirements and if the account would otherwise satisfy the a requirements sec_1_408-2 of the income_tax regulations sets forth stringent requirements an applicant must meet in order to be approved to serve as an ira trustee or custodian the information presented and documentation submitted by taxpayer a is consistent with taxpayer a’s assertion that he intended to make a trustee-to- trustee transfer of amount from ira x and a trustee-to trustee transfer of amount from ira y to a new ira established with financial entity b and that he reasonably believed that a new ira had been established the information presented and documentation submitted is also consistent with the assertion that taxpayer a’s failure to accomplish a trustee-to-trustee transfer or a timely rollover of such amounts was due to fraud on the part of advisor c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x and the distribution of amount from ira y taxpayer a is granted a period of days from the issuance of this ruling letter to contribute up to amount the total of amount sec_1 and into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of up to amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact id meesewees at _ please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc krkerererrere
